Case: 21-10544     Document: 00516103309         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 22, 2021
                                  No. 21-10544
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   James Leon Higgins,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-15-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          James Leon Higgins appeals his guilty plea conviction for possessing a
   firearm following a felony conviction, in violation of 18 U.S.C. §§ 922(g)(1)
   and 924(a)(2), and his above-guidelines sentence of 64 months in prison. He
   raises arguments relating to the constitutionality of § 922(g)(1) and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10544      Document: 00516103309           Page: 2    Date Filed: 11/22/2021




                                     No. 21-10544


   sufficiency of the factual basis in support of his guilty plea. The Government
   has filed a motion for summary affirmance, which Higgins does not oppose.
   In the alternative, the Government seeks an extension of time to file its brief.
   For the following reasons, we dispense with further briefing and AFFIRM.
          First, Higgins argues that § 922(g)(1) is unconstitutional as
   interpreted by this court, as there is no requirement to show that the weapon
   crossed state lines in the furtherance of interstate commerce or that the
   defendant’s possession resulted from an engagement in interstate commerce.
   As he concedes, these arguments are foreclosed.            See United States v.
   Alcantar, 733 F.3d 143, 146 (5th Cir. 2013).
          Higgins next argues that the factual basis in support of his guilty plea
   is insufficient because it does not establish that he knew that the firearm had
   traveled in interstate commerce. We have concluded that a § 922(g)(1)
   conviction does not require proof that a defendant knew that the firearm had
   traveled in interstate commerce. See United States v. Dancy, 861 F.2d 77, 81
   (5th Cir. 1988). Higgins does not articulate any argument that this specific
   holding in Dancy has been unequivocally overruled by Rehaif v. United States,
   139 S. Ct. 2191, 2196 (2019). See Alcantar, 733 F.3d at 145–46 (discussing this
   court’s rule of orderliness).
          In light of the foregoing, the Government’s motion for summary
   affirmance is GRANTED, the Government’s alternative motion for an
   extension of time to file an appellate brief is DENIED as unnecessary, and
   the judgment of the district court is AFFIRMED.




                                          2